ALEXANDER & BALDWIN, INC.

RESTRICTED STOCK UNIT AWARD AGREEMENT

NON-EMPLOYEE BOARD MEMBER—DEFERRAL ELECTION

 

RECITALS

 

A.        The Corporation has implemented an Automatic Grant Program under the
Plan pursuant to which eligible non-employee members of the Board will
automatically receive special awards of restricted stock units on the date of
each annual stockholders’ meeting over the Board members’ period of Board
service in order to provide such individuals with a meaningful incentive to
continue to serve as members of the Board.

B.        Participant is an eligible non-employee Board member, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Plan in connection with the automatic award of restricted stock units under
the Plan.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

1.         Grant of Restricted Stock Units. The Corporation hereby awards to
Participant, as of the Award Date, an award (the “Award”) of restricted stock
units under the Plan. Each restricted stock unit represents the right to receive
one share of Common Stock on the vesting date of that unit. The number of shares
of Common Stock subject to the awarded restricted stock units, the applicable
vesting schedule for the restricted stock units and the underlying shares, the
dates on which those vested shares shall be issued to Participant and the
remaining terms and conditions governing the Award shall be as set forth in this
Agreement.

AWARD SUMMARY

 

Participant

 

Award Date:

________________, 20___

Number of Shares Subject to Award:

 

__________ shares of Common Stock (the “Shares”)

Vesting Schedule:

Participant shall vest with respect to the Shares in a series of three (3)
successive equal annual installments upon his or her completion of each year of
Board service over the three (3)-year period measured from the Award Date. The
Shares may vest in whole or in part on an accelerated basis in accordance with
the provisions of Paragraphs 3 and 5 of this Agreement. In no event shall any
Shares vest after the date of Participant’s termination of Board service.

 



 

Issuance Schedule

The Shares in which the Participant vests pursuant to the foregoing Vesting
Schedule or the vesting acceleration provisions of Paragraph 3 or Paragraph 5 of
this Agreement shall be issued in accordance with the Participant’s Deferral
Election.

 

2.         Limited Transferability. Prior to the actual issuance of the Shares
that vest hereunder, Participant may not transfer any interest in the restricted
stock units subject to the Award or the underlying Shares or pledge or otherwise
hedge the sale of those units or Shares, including (without limitation) any
short sale or any acquisition or disposition of any put or call option or other
instrument tied to the value of those Shares. However, any Shares which vest
hereunder but otherwise remain unissued at the time of Participant’s death may
be transferred pursuant to the provisions of Participant’s will or the laws of
inheritance or to Participant’s designated beneficiary or beneficiaries of this
Award. Participant may also direct the Corporation to issue the stock
certificates for any Shares which in fact vest and become issuable hereunder to
one or more designated Family Members or a trust established for Participant
and/or his or her Family Members. Participant may make such a beneficiary
designation or certificate directive at any time by filing the appropriate form
with the Plan Administrator or its designee.

3.         Cessation of Service. The restricted stock units subject to this
Award shall immediately vest in full upon Participant’s cessation of Board
service by reason of death, Permanent Disability or Retirement. Should
Participant cease Board service for any other reason prior to vesting in one or
more Shares subject to this Award, then the Award will be immediately cancelled
with respect to those unvested Shares, and the number of restricted stock units
will be reduced accordingly. Participant shall thereupon cease to have any right
or entitlement to receive any Shares under those cancelled units.

 

 

4.

Stockholder Rights and Dividend Equivalents

(a)       Participant shall not have any stockholder rights, including voting,
dividend or liquidation rights, with respect to the Shares subject to the Award
until Participant becomes the record holder of those Shares following their
actual issuance.

(b)       Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for Participant
and credited with a phantom dividend equivalent to the actual dividend or
distribution which would have been paid on those Shares had they been issued and
outstanding and entitled to that dividend or distribution. As the Shares vest
hereunder, the phantom dividend equivalents



2



credited to those Shares in the book account shall concurrently vest and shall
be distributed to Participant (in cash or such other form as the Plan
Administrator may deem appropriate in its sole discretion) at the same time the
vested Shares to which those phantom dividend equivalents relate are issued,
unless Participant has designated another time and method of distribution in his
or her Deferral Election for this Award.

5.         Special Vesting Acceleration. The restricted stock units subject to
this Award shall immediately vest in full upon Participant’s continuation in
Board service until the effective date of any Change in Control transaction, and
the Shares underlying those vested units shall be issued in accordance with
Participant’s Deferral Election. Alternatively, the Participant’s right to the
Shares may, pursuant to the terms of the Change in Control transaction, be
converted into the right to receive the same consideration per share of Common
Stock payable to the other shareholders of the Corporation in consummation of
the Change in Control. In such event, the consideration for the Shares shall be
distributed to Participant in accordance with the distribution provisions of his
or her Deferral Election.

6.         Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities issuable pursuant
to this Award in order to reflect such change and thereby prevent a dilution or
enlargement of benefits hereunder. In making such equitable adjustments, the
Plan Administrator shall take into account any amounts to be credited to
Participant’s book account under Paragraph 4(b) in connection with the
transaction, and the determination of the Plan Administrator shall be final,
binding and conclusive.

 

 

7.

Issuance of Shares of Common Stock.

(c)       Except as otherwise provided in Paragraph 5, on the applicable
issuance date designated in the Deferral Election for the Shares which vest in
accordance with the terms of this Agreement, the Corporation shall issue to or
on behalf of Participant a certificate (which may be in electronic form) for the
vested shares of Common Stock to be issued on that date and shall concurrently
distribute to Participant any phantom dividend equivalents which are, pursuant
to the terms of such Deferral Election, to be distributed concurrently with the
issuance of those vested Shares.

(d)       Except as otherwise provided in Paragraph 5, the settlement of all
restricted stock units which vest under this Award shall be made solely in
shares of Common Stock. In no event, however, shall any fractional shares be
issued. Accordingly, the total number of shares of Common Stock to be issued at
the time the Award vests shall, to the extent necessary, be rounded down to the
next whole share in order to avoid the issuance of a fractional share.

 

3



 

 

8.

Compliance with Laws and Regulations.

(e)       The issuance of shares of Common Stock pursuant to the Award shall be
subject to compliance by the Corporation and Participant with all applicable
requirements of law relating thereto and with all applicable regulations of any
stock exchange on which the Common Stock may be listed for trading at the time
of such issuance.

(f)        The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance of any Common Stock hereby shall relieve the Corporation of
any liability with respect to the non-issuance of the Common Stock as to which
such approval shall not have been obtained. The Corporation, however, shall use
its best efforts to obtain all such approvals.

9.         Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

10.       Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement, unless the Participant notifies the Corporation of a change in
address in writing. All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

11.       Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. All decisions of the Plan Administrator with respect
to any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in the Award.

12.       Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Hawaii without resort to
that State’s conflict-of-laws rules.

13.       No Impairment of Rights. This Agreement shall not in any way affect
the right of the Corporation to adjust, reclassify, reorganize or otherwise make
changes in its capital or business structure or to merge, consolidate, dissolve,
liquidate or sell or transfer all or any part of its business or assets. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Corporation or its
shareholders to remove Participant from the Board at any time in accordance with
the provisions of applicable law.

 

4



IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

ALEXANDER & BALDWIN, INC.

 

 

By:

 

Title:

 

Address:

 

 

 

 

 

PARTICIPANT

 

 

Signature:

 

Address:

 

 

 

 

 

5



APPENDIX A

DEFINITIONS

A.        Agreement shall mean this Restricted Stock Unit Award Agreement.

B.        Automatic Grant Program shall mean the automatic grant program for
non-employee Board members in effect under Article Five of the Plan.

C.        Award shall mean the award of restricted stock units made to
Participant pursuant to the terms of this Agreement.

D.        Award Date shall mean the date the restricted stock units are awarded
to Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.

 

 

E.

Board shall mean the Corporation’s Board of Directors.

F.        Change in Control shall mean a change of ownership or control of the
Corporation effected through any of the following transactions:

(i)        a merger, consolidation or other reorganization approved by the
Corporation’s stockholders, unless securities representing more than fifty
percent (50%) of the total combined voting power of the voting securities of the
successor corporation are immediately thereafter beneficially owned, directly or
indirectly and in substantially the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

(ii)       a sale, transfer or other disposition of all or substantially all of
the Corporation’s assets,

(iii)      the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Corporation or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Corporation) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) thirty-five percent
(35%) or more of the total combined voting power of the Corporation’s securities
(as measured in terms of the power to vote with respect to the election of Board



members) outstanding immediately after the consummation of such transaction or
series of related transactions, whether such transaction involves a direct
issuance from the Corporation or the acquisition of outstanding securities held
by one or more of the Corporation’s existing stockholders, or

(iv)      a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.

 

 

G.

Code shall mean the Internal Revenue Code of 1986, as amended.

H.        Common Stock shall mean shares of the Corporation’s common stock.

I.         Corporation shall mean Alexander & Baldwin, Inc., a Hawaii
corporation, and any successor corporation to all or substantially all of the
assets or voting stock of Alexander & Baldwin, Inc. which shall by appropriate
action adopt the Plan.

J.         Deferral Election shall mean the election made by Participant, prior
to the start of the calendar year in which this Award is made, in which
Participant has designated a deferred commencement date for the issuance of the
Shares in which he or she vests under this Award and the method of issuance for
those vested and deferred Shares.

K.        Family Members shall mean, with respect to the Participant, any child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law.

L.        1934 Act shall mean the Securities Exchange Act of 1934, as amended.

M.       Participant shall mean the non-employee Board member to whom the Award
is made pursuant to the Automatic Grant Program.

N.        Permanent Disability shall mean the inability of Participant to
perform his or her usual duties as a Board member by reason of any medically
determinable physical or mental impairment expected to result in death or to be
of continuous duration of twelve (12) months or more.

O.        Plan shall mean the Corporation’s 2007 Incentive Compensation Plan.



P.        Plan Administrator shall mean either the Board or a committee of the
Board acting in its capacity as administrator of the Plan.

Q.        Retirement shall mean the cessation of Board service by reason of
retirement at or after the attainment of age seventy-two (72).

 

 